Citation Nr: 1451279	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a balance disturbance disorder.  

3.  Entitlement to service connection for a disease of the ear.  

4.  Entitlement to service connection for an alcohol abuse disorder.  

5.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

The Veteran also perfected an appeal of the denial of service connection for tinnitus.  Service connection for tinnitus was subsequently granted, however, in a November 2012 rating decision.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board notes the Veteran, in the June 2011 notice of disagreement, disagreed with the effective date of June 2, 2011, assigned for the service connection award for PTSD.  Specifically, he requested service connection be granted from January 2010, when the claim was originally received by VA.  In a subsequent February 2012 rating decision, the RO granted the Veteran an effective date of January 20, 2010, the date his original service connection claim for PTSD was received at the RO.  Because this action grants the effective date requested by the Veteran, the appeal of that effective date issue is considered resolved.  

The issues of service connection for bilateral hearing loss and an alcohol abuse disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disorder characterized by a balance disturbance did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

2.  A chronic ear disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

3.  The Veteran's PTSD is characterized by chronic sleep impairment, a depressed mood, intrusive memories, and avoidance behavior, but is without objective evidence of flattened effect, panic attacks, memory impairment, or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  A disorder characterized by a balance disturbance was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A current ear disease was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  An initial rating in excess of 50 percent is not warranted for PTSD.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.157, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of February 2010, July 2011, and August 2011 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letters were also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the effective date assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions, including in March 2010, August 2011, December 2011, November 2012 and July 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II. Service Connection - Balance disorder/Ear disease

The Veteran seeks service connection for an ear disease and/or a disorder characterized by a balance disorder.  As an initial matter, the Veteran has already been granted service connection for tinnitus and has perfected as a separate issue an appeal of service connection for bilateral hearing loss.  As such, those auditory disorders will not be further considered as part of the present issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Board notes the Veteran has been awarded the Combat Infantryman's Badge for his service in Vietnam, confirming his status as a combat veteran.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

On physical examination at service entrance in April 1966, the Veteran reported a history of ear, nose, and throat trouble.  On objective evaluation, however, his ears were without any noted abnormalities, and he was accepted as fit for military service.  In August 1967 the Veteran was seen for removal of a large flying insect from the right ear canal.  On physical examination the right ear canal was raw.  He was given medication and ordered to keep the ear canal protected and dry.  The Veteran next sought treatment in October 1967 for bilateral ear pain.  Otitis externa was diagnosed bilaterally, and bilateral otitis media was also suspected.  He was given medication and told to return for follow-up.  He returned the next day for a cleaning of the ears.  Thereafter, no further in-service treatment of an ear disorder is of record.  On the July 1970 service separation examination, his ears were within normal limits bilaterally, with no abnormality noted of either ear.  The Veteran was also without any noted neurological abnormalities.  On the concurrent report of medical history, the Veteran denied any history of ear, nose, or throat trouble, as well as any history of dizziness.  

Concerning the question of in-service disease or injury, service treatment records reflect that while the Veteran was treated in October 1967 for otitis externa and possible otitis media bilaterally, this episode was acute and transitory in nature.  The Veteran did not seek further in-service treatment following this single episode, and the service separation examination was negative for any residuals of either otitis externa or removal of an insect from the right ear canal in August 1967.  Likewise, at no time during service did the Veteran report a balance disorder, loss of equilibrium, or any related inner ear or neurological disorder.  Even presuming the Veteran experienced any balance disorders or disorders of the ears during his combat service period, and such complaints were not documented in the service treatment records, the service separation examination is nevertheless without any noted ear or neurological abnormalities.  On the report of medical history at service separation, the Veteran specifically denied any episodes of dizziness or ear, nose, or throat trouble.  As such, the Board must conclude a chronic ear or balance disorder did not manifest during service.  

The Board further finds that an ear and/or balance disorder did not manifest to a compensable (10 percent) degree within a year of service separation.  Following service, the Veteran was not diagnosed with and did not seek treatment for an ear disorder or a disorder characterized by a balance disturbance until after 2000, more than 30 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board concludes an ear and/or balance disorder did not become chronic in service and did not manifest to a compensable degree within a year of service separation.  

In August 2011, the Veteran was afforded a VA audiological examination.  He was personally examined by a VA otolaryngologist and his claims file was reviewed.  The examiner noted the Veteran's in-service treatment for otitis externa and possible otitis media, as well as the normal findings on service separation examination.  The Veteran himself denied any recurrence of ear infections following service.  On physical examination, the Veteran's ears were within normal limits, with no scarring of the tympanic membranes bilaterally or other abnormalities noted.  His ears were described by the examiner as "normal-appearing" and the ear examination itself was characterized as "completely normal."  A neurological evaluation also did not indicate a current disorder characterized by balance issues.  With the exception of bilateral hearing loss, which is the subject of a separate appeal, the examiner did not diagnosis a current disorder of either ear.  Further, the examiner concluded that while the Veteran experienced ear infections in service, these were likely acute and transitory episodes, fully resolved prior to service separation and without any current residuals.  The Veteran's current balance complaints were likely due to his age and physical deconditioning, and were thus unrelated to service.  

The Board finds this competent medical evidence, based upon both physical examination of the Veteran and review of the record, to be highly probative and uncontroverted elsewhere in the record.  As such, the Board must conclude the Veteran does not have a current disorder of either ear or a disorder character by balance disturbances which was incurred during service or is due to an in-service disease, injury, or other incident of service.  

The Veteran has offered his own lay assertions in support of his claim.  The Board does not find, however, that the Veteran is competent to provide a medical opinion establishing a nexus between any in-service disease or injury and any current ear and/or neurological disorder.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current ear or neurological disorders is not competent in the present case, because the Veteran is not competent to opine on the etiology of such complex disorders over a period of many years.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as ear pain and lack of equilibrium, the Veteran stated during the August 2011 VA examination that he has not had recurrent ear infections since service and also denied continuous disequilibrium since service separation.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an ear disorder and a disorder characterized by a balance disturbance, and these claims must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III. Increased Rating - PTSD

The Veteran contends that an initial disability rating for PTSD in excess of 50 percent is warranted.  He contends his symptomatology supports a higher evaluation due to impairment in social and occupational functioning.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411 and utilizes the General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

VA psychiatric examinations were afforded the Veteran in March 2010, December 2011 and July 2013.  In addition, VA outpatient treatment records have been obtained and reviewed.  After reviewing the totality of the record, the Board finds the preponderance of the evidence to be against the award of an initial rating in excess of 50 percent for PTSD.  

According to the evidence of record, the Veteran has denied suicidal or homicidal thoughts or any other intent to harm himself or to harm others.  He has also denied or otherwise did not display obsessional rituals which interfere with routine activities.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record, he has been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood, he does not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance.  He also has not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any recent legal difficulties during the pendency of this appeal.  

Though the Veteran lives alone, he has reported some contact with a small circle of friends.  He was married for six years many years ago, but that marriage ended in divorce.  He lived with a woman for many years until she passed away in approximately 2006.  Contact with his extended family was reported.  The Veteran worked as a heavy equipment operator for many years, only missing work for significant periods due to work-related seasonal slowdowns.  All VA and private examination reports indicate he had been fully alert and oriented at all times of record, and he was employed for many years until his retirement due to physical disorders.  While the Veteran's alcohol intake has been described as excessive, this does not interfere with his ability to live on an independent basis.  GAF scores of between 51-60 have consistently been assigned the Veteran, indicating moderate impairment.  Thus, the Board finds the preponderance of the evidence is against a disability rating in excess of 50 percent for PTSD.  Additionally, as the Veteran has displayed a similar level of impairment during the entirety of the appeal, a staged rating is not warranted at the present time.  Hart, 21 Vet. App. at 505.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis in the present case, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD for the time period in question is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of occupational and social impairment, psychiatric symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms of depression, poor sleep patterns, diminished interest in activities, and impairment in motivation.  These symptoms are part of, or like or similar to, symptoms or impairments listed under the schedular rating criteria at 38 C.F.R. § 4.130.  

The schedular rating criteria specifically include occupational and social impairment with reduced reliability and productivity due to psychiatric signs and symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2012).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

Service connection for an ear disorder is denied.  

Service connection for a disorder characterized by a balance disturbance is denied.  

An initial disability rating in excess of 50 percent for PTSD is denied.  


REMAND

I. Service connection - Bilateral hearing loss

The Veteran seeks service connection for bilateral hearing loss.  In support of this claim, he submitted in February 2012, through his representative, various medical treatise summaries, including a study entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth".  This study concluded in part "[d]ata suggest that pathologic but sublethal changes initiated by early noise exposure render the inner ears significantly more vulnerable to aging."  The Veteran asserts that his exposure to combat-related noises in Vietnam during service, though it did not result in hearing loss at that time, resulted in hearing loss in the years following service.  In awarding the Veteran service connection for tinnitus, VA has already acknowledged his exposure to combat-related noises while serving in Vietnam, for which he was award the Combat Infantryman's Badge and the Army Commendation Medal with "V" device.  

In November 2012, the claims file, presumably to include the aforementioned audiological study, was forwarded to a VA audiologist for a medical opinion.  A VA medical opinion had previously been obtained in August 2011, prior to the receipt of the treatise evidence.  The November 2012 VA audiologist merely confirmed the August 2011 opinion, but did not specifically address the evidence submitted by the Veteran.  As noted above, the Veteran has confirmed combat exposure, and has already been granted service connection for tinnitus by VA.  Accordingly, remand is required for another opinion.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

II. Service connection - Alcohol abuse disorder

The Veteran seeks service connection for an alcohol abuse disorder, claimed as secondary to PTSD.  This claim was referred to a VA examiner in November 2012 in order to address medical treatise evidence submitted by the Veteran suggesting a link between substance abuse disorders and veterans with PTSD.  In his opinion, the reviewing VA psychologist noted that merely "[b]ecause 2 conditions occur simultaneously does not prove that one causes the other."  The examiner then went on to cite several studies which have looked at the relationship between PTSD and substance abuse disorders.  Many of these studies noted a correlation between the two disorders.  For example, a 2005 study published in the American Journal of Psychiatry observed that the "high rate of co-occurrence of substance use disorders and other psychiatric disorders is well-established."  The examiner concluded, however, that because causation had not been established by any of the cited studies, the Veteran's alcohol abuse disorder was neither caused nor aggravated by his PTSD.  

The Board finds this explanation insufficient.  Specifically, several studies, as noted by the November 2012 VA examiner, have noted a high correlation between PTSD and subsequent substance abuse.  Given this fact, an explanation which merely cites the fact correlation does not equate to causation is insufficient.  While correlation may not mean a causal relationship exists, it does imply such a relationship, an implication which must be refuted by competent evidence.  In the present case, the Veteran has alleged he uses alcohol to alleviate his symptoms of PTSD.  Any medical opinion regarding the issue of service connection for an alcohol abuse disorder must address the Veteran's assertions as well as the implication of an etiological relationship.  The examiner must specifically address why the evidence of a positive correlation between substance abuse and psychiatric disorders does not equate to a causal relationship, especially as these facts apply to this veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records from the Omaha VA Nebraska-Western Iowa Health Care System, as well as any other VA facility at which the Veteran has received treatment for the period from 2013 to the present.

2.  After the above development has been completed, the RO/AMC should schedule the Veteran for an audiological examination to determine the nature, extent, onset and etiology of the Veteran's hearing loss.  Any and all indicated evaluations, including audiometric and speech recognition using the Maryland CNC, should be performed.  The examiner must be provided with the claims folder for review. 

 The examiner should opine whether it is at least as likely as not (i.e., at least a 50 percent probability or more) that any current hearing loss is related to an event, injury or disease in service, including the claimed in-service acoustic trauma.  For the purposes of this examination, the examiner is reminded that the Veteran has confirmed combat exposure, with associated acoustic trauma.  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.  The examiner must also specifically address the medical treatise evidence submitted by the Veteran.  

3.  Return the claims file to the November 2012 VA examiner, if available.  If not, the claims file should be forwarded to a competent expert in psychiatric disorders.  The Veteran need not be scheduled for individual examination unless the examiner determines such examination is necessary to comply with the terms of this remand.  The examiner must review the claims file and should note that review in the report.  Thereafter, the examiner is requested to address the following questions:  

a.  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's alcohol abuse is due to or the result of PTSD?  

b.  Is it at least as likely as not that the Veteran's alcohol abuse is aggravated (permanently increased in severity beyond the natural course of the disorder) by his PTSD?  

If the examiner determines no causal relationship exists between the Veteran's PTSD and alcohol abuse, the examiner must provide a clear rationale as to why such a relationship does not exist with this specific veteran.  A complete rationale must be given for all opinions and conclusions expressed.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


